Title: Thomas Boylston Adams to John Adams, 15 October 1799
From: Adams, Thomas Boylston
To: Adams, John


				
					My dear Sir.
					Germantown 15th: October 1799.
				
				Your favor of the 12th: instant came to hand this morning, and I am greatly obliged by the kind invitation it contains to join you & my cousin at Trenton, which it would give me great pleasure to do immediately, but for the desire I feel of procuring an office in to which I may enter immediately on my return to the City. The inhabitants are daily flocking to town, but I have not thought it perfectly safe to venture in myself; the moment however, that I can secure my object, I will pay my duty to you at Trenton.
				The strain of levity, that ran through my last letter to you, deserved the reproof it has met with in your reply, which though gentle and indulgent, will not fail to persuade me that gravity is an attribute of wisdom, though its opposite may not always be an indication of folly.
				I remember once to have asked my brother, while we were in Holland, how he contrived to make so many precious confessions, respecting himself, in his letters to you and my mother? Observing at the same time, that I had not the courage to do it. His reply was, that “he regarded that freedom of communication between children & parents as a sort of moral obligation, the practise of which served to create & confirm reciprocal confidence.” I was struck with the sentiment & endeavored thenceforward to adopt it, so far as I was capable, and though feelingly alive to either censure or praise, which such ingenuousness may draw upon me, I still believe in its utility, to correct the evil or to confirm the good propensities of nature or habit.
				I should have been more convinced of the extravagance of my surmise respecting the influence of wisdom’s rival upon the generality of mortals, if the instance you adduce, wherein wisdom triumphed, had not claimed “descent from heaven” and “birth of heav’nly race.” The labor & difficulty of the victory was judged a task worthy of Hercules the son of Jove.
				The “lesson of wisdom from a negro,” is, I hope, rather designed for instruction than imitation; under this impression I shall be glad to profit by it.
				Of one thing, if I know my own heart, I can venture to assure you, that I will never alter my present situation in life, until I shall have been fortunate enough to find “a point on which I can stand,” without a prop. I wish this assurance may be believed, because if there exists a jealousy of me on any score, I think it is this. My use of the

word Mistress in my last, was rather in a figurative than a literal sense, but most assuredly in no other than a “lawful, delicate & honorable one.” Had I been aware of the construction it admitted, I might have been more cautious in the use of it.
				I received a letter from my brother this morning, via New York dated at Töepliz 16 August. He had just recovered from a violent attack of intermittent fever, but hoped benefit from the waters of that place, which are said to be efficacious in such disorders. He writes me nothing so new as what we have in the papers.
				I am with true respect & attachment / Dear Sir, / Your Son
				
					T. B Adams.
				
			